

 
LEASE
 
THIS LEASE, made this 16 day of November, 2009, by and between 3MO, LLC, a
Nevada limited liability company, whose address is 1291 W. Galleria Drive, Suite
220, Henderson, Nevada 89014, the Lessor (hereinafter referred to as
"Landlord"), and VEGAS VALLEY FOOD & BEVERAGE, LLC, a Nevada limited liability
company, whose address is c/o Modern Bookkeeping, Inc., 8252 E. Lansing Road,
Suite 101, Durand, Michigan 48429, the Lessee (hereinafter referred to as
"Tenant").
 
W I T N E S S E T H :
 
Landlord and Tenant hereby covenant and agree as follows:
 
1. Description and Improvements.  
 
(A)Landlord, in consideration of the rents to be paid and the covenants and
agreements to be performed by Tenant, does hereby lease unto Tenant the land and
building(s) (which land and building(s) are hereinafter together sometimes
referred to as the "Premises"), in the City of Las Vegas, County of Clark, and
State of Nevada, commonly know as 4740 South Arville Street, Las Vegas, Nevada,
together with all the tenements, hereditaments, improvements, appurtenances,
rights, easements, and rights-of-way incident thereto (APN 162-19-801-003, 017,
and 018 [Lots 1, 2, and 3 as shown by map thereof in File 35 of Parcels Maps,
Page 1 in the Office of the Recorder, Clark County, Nevada]).  Landlord makes no
representation or warranties except those warranties expressly stated herein,
and Landlord hereby disclaims any implied warranties or any warranty of fitness
for a particular purpose.
 
(B)Landlord, in consideration of the rents to be paid and the covenants and
agreements to be performed by Tenant, does hereby lease to Tenant all furniture,
fixtures, machinery, equipment, supplies and other personal property used in
connection with the operation of the adult nightclub at the Premises ("Tangible
Assets") and all intangible assets ("Intangible Assets") used in connection with
the operation of the adult nightclub at the Premises, including, but not limited
to, telephone numbers, licenses and permits, customer lists, business records,
and contracts acceptable to Tenant.  During the Term of this Lease, Tenant shall
have the license to use the marks, trademarks and logos associated with
"Seamless" in connection with the business at the Premises.  During the term of
this Lease: (i) Tenant shall maintain and repair the Tangible Assets; (ii)
Tenant shall pay all taxes and other assessments imposed on the Tangible Assets
by governmental authorities; (iii) Tenant shall pay all fees relating to the
Intangible Assets; (iv) Tenant shall insure the Tangible Assets against fire and
other risks; and (v) Tenant shall furnish Landlord with current certificates of
insurance for the Tangible Assets.  Tenant hereby takes the Tangible Assets and
Intangible Assets in their current AS-IS and WHERE-IS condition with all
faults.  Landlord makes no representations or warranties except those expressly
set forth herein and Landlord hereby disclaims any implied warranty or any
warranty of fitness for a particular purpose.
 
(C)Landlord will furnish Tenant with all reports, evaluations, notices, surveys
and/or assessments prepared for, or in the possession of, or under the control
of, Landlord pertaining to the Premises within ten (10) days after the date
hereof.
 
2. Term.  The term of this Lease shall be for a period of four (4) years
beginning on the Commencement Date (the "Term").  As used in this Lease, the
phrase "Commencement Date" shall mean November 1, 2009; provided Tenant has all
licenses and permits required to operate an adult nightclub at the Premises,
including a license to sell beer, wine, and liquor for consumption on the
Premises.  If Tenant does not have all licenses and permits required to operate
an adult nightclub at the Premises, then the Commencement Date shall be the date
on which Tenant obtains all licenses and permits required to operate an adult
nightclub at the Premises.  Prior to the date on which possession is delivered
to Tenant, Tenant shall have the right to enter the Premises rent free, for the
purpose of preparing for its occupancy and installing fixtures and equipment,
and receiving property.  If permitted under applicable laws, rules, and
regulations, Tenant may operate Tenant's adult nightclub at the Premises using
Landlord's or the prior occupant's licenses and permits until Tenant obtains all
required licenses and permits required to operate an adult nightclub at the
Premises.
 
3. Rent.  During the Term, Tenant shall pay to Landlord, as rent for the
Premises and the Tangible Assets and the Intangible Assets, the sum of Forty
Thousand ($40,000.00) Dollars for each calendar month, payable on the first
(1st) day of each calendar month ("Base Rent") for the current calendar
month.  If the Term shall commence on a date other than the first day of a
calendar month, or shall end on a day other than the last day of a calendar
month, the Base Rent for such first or last fractional month shall be such
proportion of the monthly Base Rent as the number of days in such fractional
month for which rent is payable bears to the total number of days in such
calendar month, and such rent for a fractional month shall be payable on or
before the first (1st) day of the calendar month following such fractional
month.  Absolutely no rent or other charge shall be payable by or due from
Tenant for any period prior to the Commencement Date.  
 
In addition to the Base Rent, Tenant shall pay to Landlord 30% of Tenant's "Net
Profits" from Tenant's business operations at the Premises calculated on a
monthly basis ("Percentage Rent").  The determination of Net Profits shall be
made by Tenant's independent certified public accounting firm and shall be
binding on Landlord, except for obvious errors.  Exhibit B hereto lists certain
guidelines to be followed by Tenant's independent certified public accounting
firm in determining Net Profits for the purposes of this Lease. Tenant shall
provide Landlord with monthly sales and income statements not later than the
20th day of each calendar month for the immediately preceding calendar
month.  Percentage Rent will be due on the first day of the calendar month after
the statement of sales and income has been provided by Tenant to
Landlord.  Tenant’s accounting firm shall provide a certified statement of the
Net Profits to Landlord on an annual basis within 60 days of the close of
Tenant’s fiscal year.    On November 1, 2010 (or the first anniversary of the
Commencement Date if the Commencement Date is later than November 1, 2009),
Tenant shall pay to Landlord the sum of One Hundred Thousand ($100,000) Dollars
as additional rent ("Additional Rent," the Base Rent, Percentage Rent and
Additional Rent are sometimes referred to collectively herein as "Rents").
 
If any Rents are not paid within five (5) days after the due date and Landlord
notifies Tenant, in writing, that such Rents have not been paid when due, then a
late fee of 5% of the Rents which have not been paid when due shall be added to
the Rents if the Rents are not sent to Landlord via overnight courier within two
(2) business days after receipt by Tenant of the notice from Landlord.
 
In the event this Lease is terminated, cancelled, annulled, or voided, then all
unearned rent and other charges paid in advance by Tenant shall be promptly
refunded by Landlord to Tenant.
 
4. Option to Purchase.
 
(A)Landlord grants to Tenant the option to purchase the Premises and the
Tangible Assets and the Intangible Assets ("Option"), exercisable by Tenant at
any time beginning on the Commencement Date and ending ninety (90) days prior to
the end of the Term.  Tenant may not exercise the Option if Tenant is in
material default under the Lease and Tenant has not cured such default after all
required notices have been given and all grace periods have expired.
 
(B)The Option shall be exercised by written notice to Landlord of Tenant's
election to exercise the Option, signed by a duly authorized representative of
Tenant and served upon Landlord as provided in Paragraph 28(D) hereof.  
 
(C)Landlord shall, within fifteen (15) days after Tenant exercises the Option,
deliver to Tenant a commitment for the issuance of an A.L.T.A. policy of title
insurance ("Commitment"), without standard exceptions, at standard rates without
indemnification for matters not disclosed to Tenant, issued by a title company
reasonably acceptable to Tenant("Title Agent"), in the amount of the  Option
Price, naming Tenant as the party to be insured, and showing title to the
Premises in Landlord, free and clear of all liens and encumbrances, except those
liens and encumbrances to which Tenant does not object or has waived Tenant's
objection as provided in Paragraph 4(F) hereof.  
 
(D)Landlord shall make all reasonable efforts to locate a survey of the Premises
(and provide Tenant with an affidavit sufficient for Title Agent to delete the
survey exception on the title policy insuring title to the Premises in
Tenant).  If Landlord cannot locate a survey of the Premises within thirty (30)
days after the Commencement Date, then Tenant shall have prepared, at Tenant's
expense, an A.L.T.A. survey of the Premises sufficient for Title Agent to delete
the survey exception to the title policy issued to Tenant.  If Tenant is
required to obtain a survey of the Premises and Tenant exercises the Option and
purchases the Premises, then Tenant shall be entitled to a credit against the
Option Price equal to the lesser of (i) Tenant's cost of the survey, or (ii) the
sum of $3,000.
 
(E)During the Term, Tenant may conduct, at Tenant's expense, inspections,
examinations and tests of the structural components of the buildings and
improvements on the Premises, the environmental and ecological condition of the
Premises and other matters which Tenant desires to investigate.  All such
entries, tests, inspections, surveys and other examinations shall be carried out
in such manner as will least disturb the Premises.  Tenant must restore the
Premises, as nearly as possible to its condition prior to such tests and
examinations.
 
(F)Tenant shall have thirty (30) days after Tenant receives both the Commitment
and the survey (either from Landlord or from the land surveyor or civil engineer
engaged by Tenant) to notify Landlord of any defects or objections to the title
to the Premises or any objections with respect to any matter reflected on the
survey.  If Tenant notifies Landlord of any objection to the survey or any
defect or objection to title to the Premises prior to the expiration of the
30-day period to object to title or the survey, Landlord shall use Landlord's
best efforts to cure the defects or objections within thirty (30) days following
Tenant's notice of such defects or objections.  If Landlord does not cure the
defects or objections within 30 days following Tenant's notice of such defects
or objections, Tenant may consummate the sale of the Premises, subject to the
Schedule B Exceptions to which Tenant has not objected and the Schedule B
Exceptions to which Tenant has objected but Landlord cannot cure ("Permitted
Exceptions") if Tenant exercises the Option.
 
(G)At the closing ("Closing") of the sale of the Premises from Landlord to
Tenant if Tenant exercises the Option, Landlord shall deliver or cause to be
delivered to Tenant:
 
 
 
 
(i)  A Grant Deed for the Premises sufficient to pass to Tenant good, fee
simple, marketable and insurable title to the Premises, free and clear of all
liens and encumbrances, except the Permitted Exceptions, and shall cause to be
delivered to Tenant at the Closing a revised title insurance commitment which
has the effect of updating the Commitment through and including the date of
closing ("Closing Date").

 
 
(ii) A Warranty Bill of Sale executed and acknowledged by Landlord sufficient to
convey to Tenant title to the Tangible Assets in their AS IS and WHERE IS
condition.

 
                             (iii) An Assignment of all Intangible Assets in
their AS IS and WHERE IS condition.
 
 
(iv) A certification by Landlord containing the following:  (a) Landlord's U.S.
Taxpayer Identification Number, (b) the business address of Landlord, and (c) a
statement that Landlord is not a foreign person within the meaning of Sections
1445 and 7701 of the Internal Revenue Code of 1986, as amended ("Code")
(Landlord is not a nonresident alien, foreign corporation, foreign partnership,
foreign trust or foreign estate as those terms are defined in the Code and the
applicable regulations promulgated thereunder).

 
 
(v) An Owner's Affidavit in such form as may be required by the Title Agent to
issue to Tenant a title policy without standard exceptions.

 
 
(vi) Any other documents required by the Title Agent to issue to Tenant a title
policy without standard exceptions and to cause to be delivered a revised title
insurance commitment which has the effect of updating the Commitment through and
including the Closing Date.

 
 
(vii) All architectural plans and specifications with respect to the Premises in
Landlord's possession or control.

 
 
(viii) Copies of all licenses and permits relating to the operation of the
Premises; and an assignment from Landlord to Tenant assigning all assignable
licenses and assignable permits relating to the operation of the Premises.

 
 
(ix)  A Closing Statement consistent with the terms and conditions described in
this Paragraph 4.

 
 
(x)  An Assignment from Landlord to Tenant of this Lease.

 
 
(xi) Any and all other documents reasonably required by Tenant, Tenant's
attorneys, Tenant's lender, if any, and/or Title Agent to consummate the sale of
the Premises from Landlord to Tenant.  All closing documents shall be in form
and substance reasonably satisfactory to Tenant's counsel and Landlord's
counsel.

 
(H)If Tenant exercises the Option, the sale of the Premises and the Tangible
Assets and the Intangible Assets from Landlord to Tenant shall be consummated at
the office of the Title Agent within ninety (90) days after the Option is
exercised by Tenant and Tenant may continue to occupy the Premises after the
term of this Lease until Closing, subject to the same terms and conditions in
this Lease, if the Closing occurs after the term of this Lease.
 
(I)If Tenant exercises the Option, the purchase price ("Option Price") for the
Leased Premises and the Tangible Assets and the Intangible Assets to be paid by
Tenant to Landlord shall be the sum of Ten Million ($10,000,000) Dollars.
 
(J)All special assessments assessed against the Premises prior to Closing shall
be paid by Landlord; and general real estate taxes relating to the Premises
shall not be prorated. The cost of a title insurance policy shall be paid by
Landlord.  Tenant shall pay the cost of any additional endorsements requested by
Tenant.  All real estate transfer, stamp or documentary taxes, recording fees
and any other costs or charges of closing the sale from Landlord to Tenant not
specifically referred to herein shall be paid and adjusted in accordance with
local custom in the City of Las Vegas, Clark County, Nevada.
 
(K)The Option is assignable by Tenant.
 
5. Holdover.  In the event Tenant remains in possession of the Premises after
Tenant cancels or terminates this Lease, or remains in possession of the
Premises after the expiration of the Term (if Tenant has not exercised the
Option), the tenancy shall thereafter be from month to month at 125% of monthly
Base Rent that immediately preceded such period and on the same other conditions
(including the same Percentage Rent).
 
6. Alterations.  Upon prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned, or delayed, Tenant shall have the right
and privilege at all times during the continuance of this Lease to make, at
Tenant's own expense, such alterations, changes, improvements and additions to
the Premises as Tenant may desire provided such work when completed will not
impair the structural integrity or soundness of the building.  If Landlord does
not approve or disapprove requested alterations, changes, improvements or
additions to the Premises within five (5) business days after receipt by
Landlord of Tenant's request to make alterations, changes, improvements, or
additions to the Premises, then Landlord will be deemed to have consented to
those alterations, changes, improvements or additions to the Premises requested
to be made by Tenant.  Any alterations, changes, improvements and additions made
by Tenant shall immediately become the property of Landlord and shall be
considered as a part of the Premises, except trade fixtures.  Tenant may convert
to Tenant's own use all old materials removed by Tenant when making alterations,
changes, improvements and/or additions to the Premises.  Tenant shall not be
required to obtain prior approval from Landlord for alterations where the costs
are less than $50,000.  Tenant shall permit no mechanics liens or materialmens
liens to be filed against the Premises.
 
7. NNN Lease.  It is intended that this Lease be a true "triple net lease."  In
addition to the Rents, Tenant shall be responsible for any and all costs and
expenses relating to possession, operation or use of the Premises, including but
not limited to the following:
 
a.Taxes and Assessments.  Tenant agrees to pay when due all property taxes and
assessments for the Premises which arise or accrue during the Lease Term as
provided in Section 18.
 
b.Utilities.  Tenant agrees to pay when due all charges for all utility services
on the Premises or any part thereof during the Term.
 
c.Building Interior and Exterior Repair, Maintenance and Use.  Tenant agrees to
maintain in good condition the Premises and any and all interior and exterior
improvements and finishes, interior finishes, HVAC equipment, fixtures,
equipment, structures and improvements associated with or located on the
Premises, except for reasonable wear and tear and damage by the elements;
provided that Tenant shall have the obligation to maintain the Premises in the
same or better condition than when delivered to Tenant hereunder.
 
d.Insurance.  Tenant agrees to provide and maintain at its expense, policies of
fire and casualty insurance for the Premises as more specifically set forth in
Section 11 below.
 
8. [INTENTIONALLY LEFT BLANK]
 
9. Defaults by Tenant.
 
(a) If the Rents above referred to or any part thereof shall be unpaid on the
date of payment as required by the terms hereof, and remains so for a period of
ten (10) days after Tenant shall have received from Landlord notice in writing
of such default, then and in such case it shall and may be lawful for Landlord,
at Landlord's option, by summary proceedings or by any other appropriate legal
action or proceedings to terminate the Term of this Lease and to enter into the
Premises or any part thereof and expel Tenant or any person or persons occupying
the Premises, and so to repossess and enjoy the Premises as in Landlord's former
estate. Landlord agrees that in no event shall the nonpayment of Rents be the
basis of a forfeiture of this Lease or otherwise result in the eviction of
Tenant or the termination of the term of this Lease unless said written notice
shall have been served on Tenant as hereinbefore provided and Tenant shall have
failed to cure such default within said ten (10) day period after the receipt of
said notice.
 
(b) It is mutually agreed that if Tenant shall be in default in performing any
of the terms or provisions of this Lease other than the provision requiring the
payment of Rents and Landlord shall give to Tenant notice in writing of such
default, and if Tenant shall fail to cure such default within thirty (30) days
after receipt of such notice, or if the default is of such character as to
require more than thirty (30) days to cure and Tenant shall fail to use
reasonable diligence in curing such default after receipt of such notice, then
and in any such event Landlord may cure such default for the account of and at
the cost and expense of Tenant, and the full amount so expended by Landlord
shall immediately be owing by Tenant to Landlord. However, in the event that
Tenant shall be delayed or hindered in or prevented from the performance of any
act required hereunder by reason of strikes, lockouts, labor troubles, inability
to procure materials, failure of power, restrictive governmental laws or
regulations, riots, insurrection, war or other reason of a like nature not the
fault of Tenant, then performance of such act shall be excused for the period of
the delay and the period for the commencement of performance of any such act
shall be extended for a period equivalent to the period of such delay. Landlord
agrees that in no event shall such default be the basis of a forfeiture of this
Lease or otherwise result in the eviction of Tenant or the termination of the
Term of this Lease.
 
10. Fixtures.
 
(a) Tenant may, at any time during the continuance of the Term of this Lease, or
any extension of the Term, or within a reasonable time after the termination of
the Term hereof, remove from the Premises all fixtures and other equipment which
Tenant may have purchased, leased, or installed in said Premises or otherwise
acquired (the "trade fixtures"). Tenant agrees to repair any damage which may be
done to the Premises resulting from the removal of the trade fixtures, but such
obligation shall not extend to painting or redecorating the Premises or any part
thereof. Tenant shall not be required to remove the trade fixtures from the
Premises at the end of the Term of this Lease, but if the trade fixtures are not
removed within a reasonable time after the termination of the Term hereof, the
trade fixtures then remaining in the Premises shall become the property of
Landlord.
 
(b) Landlord acknowledges that Tenant may lease from a third party all or a
portion of the trade fixtures to be installed in the Premises. Landlord agrees
to promptly duly execute and delivery any waivers or consents which may be
required by any proposed equipment lessor in connection with the leasing by
Tenant of such trade fixtures, which waivers and consents may include, but shall
not be limited to:
 
(i) 
an acknowledgment by Landlord that any claims that said equipment lessor may
have against or with respect to such trade fixtures are superior to any lien or
claim of any nature of Landlord with respect thereto;

 
(ii) 
a waiver by Landlord of all rights, which it may have to execute, attach, levy
or distraint upon or against the trade fixtures;

 
(iii) 
the agreement of Landlord that all the trade fixtures shall remain personal
property notwithstanding the manner or mode of the attachment thereof to the
Premises, and shall not become a part of the realty;

 
(iv) 
the agreement of Landlord that, as between Landlord and any equipment lessor,
the equipment lessor shall have the right to remove any or all of the trade
fixtures from the Premises at any time or times;

 
(v) 
such other terms and provisions as the equipment lessor may require.

 
Landlord hereby irrevocably constitutes and appoints Tenant its attorney-in-fact
to execute and deliver any such waiver or consent in the name of and on behalf
of Landlord.
 
Landlord covenants and warrants that any mortgage hereafter placed upon
Landlord's interest in the Premises shall require such mortgagee, upon request
of Tenant, to promptly duly execute and deliver such waivers and covenants as
may be required by any proposed equipment lessor in order to acknowledge that
any claims which the equipment lessor may have against or with respect to the
trade fixtures are superior to any lien or claim of any nature of the mortgagee
with respect thereto, and in order to agree that the trade fixtures shall remain
personal property notwithstanding the manner or mode of attachment thereof to
the Premises, and may (as between the mortgagee and the equipment lessor) be
removed from the Premises by the equipment lessor at any time or times.
 
11.   Insurance and Waivers.
 
(a) Except for Tenant's and Landlord's respective obligations under Paragraphs
11 and 12 hereof, each party hereto does hereby release and discharge the other
party hereto and any officer, representative or employee of such party, of and
from any liability hereafter arising from loss, damage or injury caused by fire
or other casualty for which insurance (permitting waiver of liability and
containing a waiver of subrogation) is carried by the injured party at the time
of such loss, damage or injury to the extent of any recovery by the injured
party under such insurance.
 
(b) During the Term, and all extensions of the Term, Tenant shall maintain, at
its expense, the following insurance on the Premises (hereinafter called the
"Required Insurance"):
 
(i)
 Insurance against loss or damage by fire, lightning and other risks from time
to time normally included under "extended coverage" policies, in amounts
sufficient to prevent Landlord or Tenant from becoming a co-insurer of any loss
under the applicable policies but in any event in amounts not less than the full
insurable value of the building and other improvements on the Premises, provided
such policies may have a deductible provision not exceeding $25,000. The term
"full insurable value," as used herein, means actual replacement value as
reasonably estimated by Tenant, but not less than $8,000,000.00 and excluding
costs of excavation, paving, foundations and footings.

 
(ii)
 General public liability insurance against claims for bodily injury, death or
property damage occurring on, in or about the Premises, such insurance to afford
protection to Landlord and Tenant of not less than $2,000,000 with respect to
any one accident, and not less than $150,000 with respect to property damage,
provided that the policies for such insurance may have a deductible provision in
an amount not exceeding $100,000, or provide for self-insured retention in an
amount not exceeding $25,000. Policies for such insurance shall be for the
mutual benefit of Landlord, Tenant and such subtenants and licensees as Tenant
may designate, as their respective interests may appear.

 
(c) The Required Insurance shall name Tenant as the insured party thereunder and
shall bear an endorsement naming Landlord as an additional insured; and the
insurance mentioned in clause (i) above shall bear a first mortgagee endorsement
in favor of any first mortgagee of the Premises of which Tenant has actual
notice. Tenant may, at its expense, prosecute any claim against an insurer or
contest any settlement with an insurer, in the name of Landlord, Tenant, and/or
the first mortgagee, if any, and Landlord will join thereon at Tenant's written
request.
 
(d) Insurance claims by reason of damage to or destruction of any portion of the
Premises shall be adjusted, settled, prosecuted or contested by Tenant, but
Landlord and any first mortgagee shall have the right to join with Tenant in
adjusting, settling, prosecuting or contesting any such insured loss in excess
of $250,000, and Tenant shall promptly notify Landlord and the first mortgagee,
if any, of each such adjustment, settlement, prosecution or contest involving an
insured loss claim in excess of $250,000. If the entire proceeds paid pursuant
to any such claim shall not exceed $250,000, then such proceeds shall be payable
directly to Tenant. If such proceeds shall exceed $250,000, then the excess over
$250,000 shall be paid to a commercial bank, selected by Tenant, having a
banking office in the State of Nevada, having a capital of not less than
$100,000,000, and supervised by the Comptroller of Currency of the United States
(such bank being herein called the "Insurance Trustee"). If the first mortgagee
satisfies the above requirements for qualification as the Insurance Trustee,
then the first mortgagee shall automatically become the Insurance Trustee,
unless it declines to serve in such capacity. Landlord and Tenant shall each be
responsible for one-half (1/2) of the fees and charges of the Insurance Trustee.
 
All insurance proceeds (other than the first $250,000 which is paid directly to
Tenant), less any cost of recovery, shall be held by the Insurance Trustee and
shall be applied by such Insurance Trustee to pay the costs of repair and
restoration in accordance with the following provisions hereof. The insurance
proceeds shall be paid by the Insurance Trustee to Tenant upon the delivery of
Tenant's applications for payment to the Insurance Trustee as the work required
by Paragraph 12 progresses.
 
(e) Every policy of Required Insurance shall contain, to the extent obtainable,
an agreement that the insurer will not cancel such policy except after 30 days'
written notice to Landlord, provided that if the cancellation is for non-payment
of premiums the insurer need give only 10 days' written notice of cancellation
to Landlord.
 
(f) Tenant shall deliver to Landlord promptly after the delivery of this Lease
certificates of insurers evidencing all of the Required Insurance. Tenant shall,
not later than 10 days prior to the expiration of any such policy, deliver other
certificates evidencing the renewal of such insurance. If Tenant fails to
maintain or renew any Required Insurance, or to pay the premium therefor, or to
so deliver any such certificate, then Landlord, at its option, but without
obligation to do so, may, upon five (5) business days' written notice to Tenant,
procure such insurance. Any sums so expended by Landlord shall be an additional
charge hereunder and shall be repaid by Tenant within thirty (30) days after
receipt of bills therefor from Landlord accompanied by proof of payment of such
premium by Landlord.
 
(g) Anything contained in this Paragraph 11 to the contrary notwithstanding, all
Required Insurance may be carried under a "blanket" or "umbrella" policy or
policies covering other properties or liabilities of Tenant, provided that such
policies otherwise comply with the provisions of this Lease.
 
(h) Anything in this Lease to the contrary notwithstanding, Tenant alone (or a
person or party designated by Tenant) shall be entitled to make claim and
receive all insurance proceeds payable with respect to loss of business to
Tenant, loss or reduction of profit to Tenant, depreciation of trade fixtures
owned or leased by Tenant or any sublessee or licensee, damage or destruction to
trade fixtures owned or leased by Tenant, cost of removal of trade fixtures and
cost of reinstallation of trade fixtures.
 
12. Rebuilding.  If the Premises shall, during the Term, be damaged or destroyed
or rendered untenable, in whole or part, by or as the result or consequence of
fire or any other casualty or cause covered by the Required Insurance provided
by Tenant pursuant to the provisions of Paragraph 11(b) hereof or by the actual
insurance that Tenant provides, Tenant shall promptly repair, rebuild and
restore, but only to the extent of the sum of:  (i) the insurance proceeds
actually received by Tenant and the Insurance Trustee for such purpose, plus
(ii) the amount of the deductible, if any, under the fire and extended coverage
insurance maintained pursuant to Paragraph 11(b)(i) above (the aggregate sum of
which amounts is called below the "Rebuilding Sum"), the damaged or destroyed
building and other improvements to a good tenantable condition with reasonable
dispatch.  In no event shall Tenant's duty to rebuild and repair require an
expenditure by Tenant in excess of the Rebuilding Sum.
 
If the building on the Premises is damaged or destroyed during the last year of
the Term of this Lease, to the extent of more than one-half (½) of the value
thereof, then Tenant shall have the right to terminate this Lease as of the date
of such damage or destruction by giving written notice to Landlord within thirty
(30) days following such damage or destruction.
 
All rebuilding and repairing of the Premises required by this Paragraph 12 shall
be made in accordance with drawings and specifications approved by Landlord,
which drawings and specifications shall call for a building for use and of a
size, quality and value at least substantially equal to the building and
improvements on the Premises immediately prior to such damage or destruction,
unless otherwise agreed in writing by the Landlord and Tenant.  Landlord shall
approve or reject such drawings and specifications within ten (10) days after
submission thereof to Landlord.  Upon resubmission by Tenant to Landlord of
revised drawings and specifications, Landlord shall approve or reject same
within four (4) days after receipt thereof.  If Landlord fails to reject the
drawings and specifications within ten (10) days after the initial submission to
it or within four (4) days after the resubmission to it, then it shall be
conclusively presumed that the Landlord has duly approved.
 
The Rents herein provided shall abate entirely in case the entire Premises are
untenable, or if Tenant determines it cannot economically conduct business from
the undamaged portion of the Premises; and the Rents shall abate in a just and
proportionate amount if only a portion of the Premises is untenable and Tenant
is conducting its normal business from the undamaged portion of the Premises,
until the same shall be restored to a good tenable condition.  If Tenant shall
have paid Rents in advance, Landlord shall immediately repay to Tenant an amount
equal to the portion of the Rents so paid in advance, payment of which is
abated.  If Tenant terminates this Lease, pursuant to any of the provisions of
this Paragraph 12, then Tenant shall have no obligation to perform any other
duties or functions set forth hereunder.
 
Notwithstanding the foregoing provisions of this Paragraph 12, in the event the
Premises shall be damaged or destroyed or rendered untenable, in whole or in
part, by or as a result of the consequence of fire or other casualty or any
other cause whatsoever prior to the end of the Term of this Lease, Tenant may
exercise Tenant's option to purchase the Premises as provided in Paragraph 4
hereof and Tenant shall be entitled to receive all insurance proceeds as a
result of such casualty or other cause.
 
13. Quiet Enjoyment. 
 
(a) Landlord covenants and warrants that it owns good fee simple title to the
Premises, and that it now has the right to make this Lease for the Term.
Landlord covenants that it will put the Tenant into complete and exclusive
physical possession of the Premises, free from any restrictions not disclosed to
Tenant.
 
(b) Landlord covenants that upon payment by the Tenant of the Rents, and upon
the substantial performance of all the covenants, terms and conditions on
Tenant's part to be performed, Tenant shall peaceably and quietly hold and enjoy
the Premises during the Term, without hindrance or interruption by any of the
following: (i) Landlord or any, direct or remote, assignee of Landlord; (ii) any
person or party claiming, directly or remotely, under or through Landlord; (iii)
any person or party, directly or indirectly, acting under the direction or
control of Landlord or under the direction or control of any person or party
claiming, directly or remotely, under or through Landlord, or under the
direction or control of any, direct or remote, assignee of Landlord; or (iv) any
person or party acting in concert with Landlord or in concert with any, direct
or remote, assignee of Landlord, or in concert with any person or party
claiming, directly or remotely, under or through Landlord.
 
14. Right to Mortgage.  Landlord reserves the right to subordinate this Lease to
the lien of any first mortgage now or hereafter placed upon Landlord's interest
in the Premises to secure a debt not to exceed the sum of $7,500,000; provided,
however, that no default by Landlord under any mortgage, or any action of
whatsoever kind or nature taken by any mortgagee, including without limitation
the sale of the Premises upon foreclosure of the mortgage, shall affect Tenant's
rights under this Lease or, directly or indirectly, disturb Tenant's peaceful
and quiet possession and enjoyment of the Premises while Tenant is not in
material default under this Lease and so long as Tenant's right to possession of
the Premises has not been duly terminated pursuant to and in compliance with the
provisions of Paragraph 9 of this Lease.
 
Any such first mortgage, now or hereafter encumbering the Premises, shall
provide that the mortgagee or any transferee agrees to recognize this Lease and
all of the Tenant's rights hereunder, including Tenant's Option to purchase the
Premises, in the event of foreclosure or any other transfer of the Premises,
while Tenant is not in material default under this Lease and so long as Tenant's
right to possession of the Premises has not been duly terminated pursuant to and
in compliance with the provisions of Paragraph 9 of this Lease; and that such
agreement of the mortgagee shall also be binding upon:  (i) any party that buys
the Premises at a mortgage foreclosure sale, and (ii) all persons and parties
that, directly or remotely, claim under or through the mortgagee or any mortgage
foreclosure sale buyer.  Tenant agrees that any mortgagee may elect to have this
Lease a prior lien to its mortgage, and in the event of such election and upon
written notification by such mortgagee to Tenant to that effect, this Lease
shall be prior in lien to the said mortgage, whether this Lease is dated prior
to or subsequent to the date of such mortgage.
 
15. Eminent Domain.  If:  (i) the whole or any part of the building on the
Premises, or (ii) more than 10% of the land comprising the Premises, shall be
taken by any public authority or utility under the power of eminent domain, then
Tenant shall have the right either to terminate this Lease by sixty (60) days'
prior written notice given to Landlord by Tenant, which notice may be given at
any time after such taking and on or before four (4) months after the date
possession is required pursuant to such taking, or to continue in possession of
the remainder of the Premises under the terms herein provided, except that the
Term shall cease on the part so taken from the day possession of that part is
taken, and the rent shall from and after such day be reduced as hereinafter
provided in this Paragraph 15.  If this Lease is not terminated, Landlord shall
deposit with Tenant the entire proceeds of the condemnation award for the
purpose of restoring the Premises to a tenable condition, and Tenant, but only
to the extent of such condemnation proceeds, shall restore the Premises to a
tenable condition substantially comparable to the condition thereof prior to the
taking.  If after restoration of the Premises to a tenable condition, any
portion of the condemnation award deposited by Landlord with Tenant remains
unused ("Unused Award"), then the Tenant shall pay the Unused Award over to the
Landlord, subject, however, to the rights of the mortgagee, if any.
 
Tenant shall be entitled to claim an award for loss of business, going business,
going concern value of business, goodwill, depreciation of trade fixtures and
trade fixture and equipment damage, cost or removal of trade fixtures, cost of
reinstallation of trade fixtures, and cost of all leasehold improvements made by
Tenant; and Landlord shall not be entitled to any portion of such condemnation
award, or to make a claim thereof.
 
If the Tenant does not elect to terminate this Lease pursuant to the provisions
of this Paragraph 15, then if Tenant exercises the Option, the Option Price
($10,000,000) shall be reduced by the amount of the Unused Award.
 
Notwithstanding the foregoing provisions of this Paragraph 15, if the whole or
any part of the Premises shall be taken by any public authority or utility under
the power of eminent domain prior to the expiration of the Term, Tenant may
exercise Tenant's option to purchase the Premises as provided in Paragraph 4
hereof and Tenant shall be entitled to receive the proceeds of all condemnation
awards.
 
16. Use and Occupancy.  The Tenant is granted the right to occupy and use the
Premises to operate an adult nightclub and an after hours bar.
 
17. Subletting, Transfer and Assignment.  Tenant shall have the unrestricted
right to:
 
(i)  
transfer or assign this Lease, and/or,

 
(ii)  
sublet or license the use of all or any portion of the Premises; to an affiliate
of Tenant. However, no transfer or assignment of this Lease shall release Tenant
from its obligations hereunder.

 
18. Real Property Taxes.
 
(a) During the Term, Tenant shall pay all real property taxes and assessments
assessed or levied against the Premises. Notwithstanding the preceding sentence,
upon the expiration or early termination of the Term the real property taxes and
assessments for the last year of this Lease shall be prorated on a per diem
basis based upon the respective due dates of such taxes and assessments, and
Tenant shall not be required to pay more than Tenant's prorated portion thereof;
and Landlord shall pay, or reimburse Tenant for payment of the balance thereof.
If actual taxes have not yet been determined, the parties agree that the prior
year's taxes shall be used to allocate the prorata share of the parties. Tenant
shall have the right to elect to pay any assessments in installments, if
permitted by the taxing authority, and in such event Tenant shall be responsible
only for its portion of such installments falling due during such term hereof
and before the expiration or early termination of this Lease. Tenant shall
provide Landlord with proof of payment of all taxes prior to their due date.
 
Tenant shall have the right to put its name on the real property tax rolls so
that it possesses all the rights of the taxpayer.
 
Tenant shall have the right to appear in Landlord's name and on behalf of
Landlord, or in Tenant's name, to protest and contest any tax increases upon the
Premises, and Landlord shall fully cooperate with Tenant. Tenant shall not be
required to pay any tax so long as Tenant shall contest in good faith and at its
own expense, the existence, the amount, or the validity thereof by appropriate
proceedings; provided, however, that Tenant shall take no action which results
in the institution of any foreclosure proceedings or similar action against the
Premises. Tenant shall have the right to institute and prosecute, in its name
and/or the name of the Landlord, any actions Tenant deems appropriate for refund
of any taxes, but the Tenant shall hold Landlord harmless from any costs and
expenses incurred in any such action. Any taxes, interest, and costs recovered
in any such proceeding shall belong to and be the property of Tenant.
 
(b) Notwithstanding the foregoing provisions of this Paragraph 18(b), Tenant
shall not be required to reimburse Landlord for any taxes, assessments, levies
or charges, at any time, imposed, levied or assessed upon Landlord, any gross
receipts or similar taxes imposed or levied upon or assessed against or measured
by rent or any other sums payable by Tenant hereunder, or this Lease or the
leasehold estate hereby created unless any such tax or charge is hereafter
imposed upon or levied or assessed against Landlord in substitution for or in
place or reduction of any other currently existing real estate tax or
assessment, in which case Tenant shall reimburse Landlord therefor.
 
19. Permits and Licenses. Landlord shall fully cooperate with Tenant to apply
for and secure any building permits, licenses, variances, zoning, or permission
of any duly constituted authority for the purposes of doing any things which
Tenant is required or permitted to do under the provisions of this Lease. If
Tenant requests Landlord to apply for and secure any such permits, licenses,
variances, zoning, or permissions, and Landlord fails to do so within five (5)
business days, then Landlord constitutes and appoints Tenant as Landlord's
attorney-in-fact to apply for and secure any such permits, licenses, variances,
zoning, and permissions.
 
20. Signs. Landlord agrees not to use or permit to be used for advertising
purposes any part of the Premises, but agrees that Tenant or its subsidiaries or
any person or party duly authorized by Tenant has the unrestricted right to
place its signs, name or advertisements in, on, and about any portion of the
Premises, without limitation, except such limitations as may be imposed by
Tenant. Tenant shall have the right to use or lease the billboard sign located
on the Premises during the Term. Any lease by Tenant to any third party for the
billboard may extend no longer than the Term without prior written consent of
the Landlord, which consent may be withheld in Landlord's sole discretion. All
rents payable to Tenant under any billboard lease shall revert to Landlord upon
termination of this Lease unless Tenant purchases the Premises as provided
herein. Notwithstanding the foregoing provisions of this Paragraph 20, during
the Term, Tenant shall have the right to use the billboard or permit an
affiliate of Tenant to use the billboard without any payment or other
compensation to Landlord other than the payment of Rents hereunder.
 
21. Waiver of Distraint. Landlord hereby expressly waives any and all rights
granted by or under any present or future laws to levy or distraint for rent or
other charges, in arrears, in advance or both, upon any goods, merchandise,
equipment, fixtures, furniture and other personal property of Tenant or any
nominee of Tenant in the Premises, delivered or to be delivered thereto.
 
22. Bankruptcy and Insolvency.
 
(a) In the event the estate created hereby shall be taken in execution or by
other process of law, or if Tenant shall be adjudicated insolvent or bankrupt
pursuant to the provisions of any state or federal insolvency or bankruptcy law,
or if a receiver or trustee of the property of Tenant shall be appointed, or if
any assignment shall be made of Tenant's property for the benefit of creditors
or if a petition shall be filed by or against Tenant seeking to have Tenant
adjudicated insolvent or bankrupt pursuant to the provisions of any state or
federal insolvency or bankruptcy law and such petition shall not be withdrawn
and the proceedings dismissed within 90 days after the filing of the petition,
then and in any of such events, Landlord may terminate this Lease by written
notice to Tenant; provided, however, if the order of the court creating any of
such disabilities shall not be final by reason of pendency of such proceedings,
or appeal from such order, or if the petition shall have been withdrawn or the
proceedings dismissed within 90 days after the filing of the petition, then
Landlord shall not have the right to terminate this Lease so long as Tenant
performs its obligations hereunder.
 
(b) If, as a matter of law, Landlord has no right on the bankruptcy of Tenant to
terminate this Lease, then, if Tenant, as debtor, or its trustee, wishes to
assume or assign this Lease, in addition to curing or adequately assuring the
cure of all defaults existing under this Lease on Tenant's part on the date of
filing of the proceeding (such assurances being defined below), Tenant, as
debtor, or the trustee or assignee, must also furnish adequate assurances of
future performance under this Lease (as defined herein). Adequate assurance of
curing defaults means the posting with Landlord of a sum in cash sufficient to
defray the cost of such a cure. Adequate assurance of future performance under
this Lease means posting a deposit equal to three (3) months' rent, and in the
case of an assignee, assuring Landlord that the assignee is financially capable
of assuming this Lease.
 
23. Right of First Refusal. If Landlord desires to sell or convey the Premises,
or any portion thereof, to any party other than Tenant, then Landlord shall
first offer to sell the Premises (or the portion being offered) to Tenant on
terms no less favorable than offered (or proposed) by the third party. Notice of
such proposed transaction shall be given to Tenant in writing and shall provide
all of the material details of the sale, including the same terms and conditions
as proposed to the third party. Tenant shall have the option to purchase the
Premises (or the portion being offered); and Tenant must exercise Tenant's
election to purchase the Premises (or the portion being offered) by giving
written notice thereof to Landlord within thirty (30) calendar days after
receipt of the offer to sell from Landlord. Notwithstanding any other provision
of this Lease, if Tenant is given the right to purchase the Premises (or a
portion thereof) pursuant to this Paragraph 23 and Tenant does not exercise
Tenant's option to purchase the Premises (or the portion offered), then the
Premises may be conveyed to the third party upon terms no more favorable than
offered to Tenant and the Premises shall continue to be subject to this Lease
and Tenant's Option to purchase the Premises set forth in Paragraph 4 hereof.
The sale to the third party must be consummated within ninety (90) days after
Tenant's option under this Paragraph 23 expires. If Tenant does not exercise
Tenant's right of first refusal in this Paragraph 23 and the Premises are sold
to a third party, then Tenant's rights under this Paragraph 23 of the Lease
shall continue until the end of the Term.
 
24. Mitigation of Damages.
 
Notwithstanding any of the terms and provisions herein contained to the
contrary, Landlord shall have the duty and obligation to mitigate, in every
reasonable manner, any and all damages that may or shall be caused or suffered
by virtue of Tenant's defaults under or violation of any of the terms and
provisions of this Lease.
 
25. Consent of Landlord.
 
Wherever the consent or approval of the Landlord is required in this Lease, such
consent or approval shall not be unreasonably withheld or delayed or
conditioned. If the Tenant does not receive written objections from the Landlord
within ten (10) days after Tenant has given notice requesting such consent or
approval of the Landlord, then it shall be conclusively presumed that the
Landlord has duly consented and approved.
 
26. Encumbrances During the Term of this Lease. Landlord shall not assign or
transfer Landlord's interest in the Demised Property or create any lien or
encumbrance upon the Demised Property, except as specifically provided in
Paragraph 14 hereof or Paragraph 23 hereof.
 
27. Indemnity. Tenant shall indemnify Landlord and save it harmless from and
against any and all suits, actions, damages, claims, liability and expense in
connection with loss of life, bodily or personal injury, or property damage
arising from or out of any occurrence in, upon, at or from the Premises, or the
occupancy or use by Tenant of Premises or any part thereof, or occasioned wholly
or in part by any act or omission of Tenant, its agents, contractors, employees,
servants, invitees, licensees, or concessionaires, unless caused or contributed
to by Landlord's gross negligence or intentional misconduct.
 
28. Release of Lessor. Except for Landlord's gross negligence or intentional
misconduct, Landlord shall not be liable for any loss or damage to Tenant,
Tenant's personal property or to Tenant's business operations. Tenant shall use
and enjoy the Premises at its own risk, and hereby releases Landlord, to the
full extent permitted by law, from all claims of every kind resulting in loss of
life, personal or bodily injury, or property damage.
 
29. Miscellaneous Provisions.
 
(a) Waiver. One or more waivers of any covenant or condition by Landlord or
Tenant shall not be construed as a waiver of a subsequent breach of the same
covenant or condition, and the consent or approval by either party to or of any
act by the other party requiring consent or approval shall not be deemed to
render unnecessary consent or approval to or of any subsequent similar act. No
breach of a covenant or condition of this Lease shall be deemed to have been
waived by either party, unless such waiver be in writing signed by the other
party.
 
(b) Entire Agreement. This Lease sets forth all the covenants, promises,
agreements, conditions and understandings between Landlord and Tenant concerning
the Premises, and there are no covenants, promises, agreements, conditions or
understandings, either oral or written, between them concerning the Premises
other than are herein set forth. No alteration, amendment, change or addition to
this Lease shall be binding upon Landlord or Tenant unless reduced to writing
and signed by each party.
 
(c) Interpretation and Use of Pronouns. Nothing contained herein shall be deemed
or construed by the parties hereto, nor by any third party, as creating the
relationship of principal and agent or of partnership or of joint venture
between the parties hereto, it being understood and agreed that no provision
contained herein or any acts of the parties herein, shall be deemed to create
any relationship between the parties hereto other than the relationship of
Landlord and Tenant. Whenever herein the singular is used, the same shall
include the plural, and the neuter gender shall include the feminine and male
genders, and vice-versa. The terms "hereof," "herein," "hereby," "hereto," and
"hereunder" and similar terms mean this Lease, and the term "heretofore" means
before, and the term "hereafter" means after, the date this Lease is signed by
both Landlord and Tenant.
 
(d) Notices. Any notice, demand, request or other instrument which may be or is
required to be given under this Lease shall be sent by United States certified
mail, return receipt requested, postage prepaid, and shall be addressed as
follows:
 
If to the Landloard:
3MO, LLC
 

1291 W. Galleria Drive
Suite 220
Henderson, Nevada 89014
 

   

If to the Tenant:
Modern Bookkeeping, Inc.
8252 E. Lansing Road, Suite 101
Durand, Michigan 48429
 
 
Either party to this Lease may, by notice to the other party, change the address
to which notices to it should be sent and/or the person in whose care the
notices should be addressed.
 
(e) Notice by Tenant of Fire or Accident. Tenant shall give notice to Landlord
in case of fire or material accidents in the Premises.
 
(f) Captions and Section Number. The captions, paragraph numbers, and index
appearing in this Lease are inserted only as a matter of convenience and in no
way define, limit, construe, or describe the scope or intent of such paragraph
or subparagraph of this Lease nor in any way affect this Lease.
 
(g) Recording. Upon the request of either party hereto, the other party shall
join in the execution of a memorandum or so-called "short form" of this Lease
for the purposes of recordation. Such memorandum or short form of this Lease
shall describe the parties, the Premises, the term of this Lease, any special
provisions (including the Option to purchase the Premises and Tenant's right of
first refusal), and shall incorporate this Lease by reference.
 
(h) Laws of the State of Nevada and Severability. This Lease shall be governed
by and construed in accordance with the laws of the State of Nevada. If any
provision of this Lease or the application thereof to any party or circumstances
shall, to any extent, be invalid or unenforceable, the remainder of this Lease
shall not be affected thereby and each provision of the Lease shall be valid and
enforceable to the fullest extent permitted by law.
 
(i) Exhibits. Any Exhibits referred to in this Lease are incorporated herein by
reference.
 
(j) Successors. All rights and liabilities herein given to, or imposed upon, the
respective parties hereto shall extend to and bind their respective successors
and assigns.
 
(k) Counterparts. This Lease, and all amendments hereto, may be executed in
several counterparts. For the purposes of this Lease, facsimile signatures shall
have the same force and effect as original signatures.
 
(l) Drafting of Lease. This Lease was prepared and negotiated by Landlord and
Tenant, and all of the provisions contained in this Lease shall be construed
without prejudice to the party that actually memorialized this Lease in final
form; and this Lease shall be considered to be drafted by both Landlord and
Tenant.
 
(m)   Unavoidable Delays. If either Landlord or Tenant shall be prevented or
delayed from punctually performing any obligation or satisfying any condition
pursuant to this Lease by any strike, lockout, labor dispute, inability to
obtain labor or material, Act of God, governmental restriction, regulations or
control, enemy or hostile governmental action, civil commotion, insurrection,
sabotage, fire or other casualty or by any other force majeure event, the time
to perform such obligation or satisfy such condition shall be postponed by the
period of time equal to the delay. If either party shall, as a result of any
such event, be unable to exercise any right or option within any time limit
provided therefor in this Lease, the time for exercise thereof shall be
postponed for the period of time equal to such delay. In no event shall Tenant's
obligation to pay its rent or taxes or any other charges hereunder be delayed or
extended by reason of the foregoing events.
 
30.  Liability Under Lease.  The maximum liability of the equity owners of
Tenant hereunder is the lesser of (i) three months' Base Rent ($120,000), or
(ii) if Tenant gives Landlord notice that Tenant will vacate the Premises, an
amount equal to $120,000 times a fraction, the numerator of which is the number
of days notice Tenant gives to Landlord before Tenant vacates the Premises and
the denominator of which is 90.
 
IN WITNESS WHEREOF, said parties have executed this Lease as of the day and year
first above written.
 
3MO, LLC, a Nevada limited liability company
By: Desert Capital TRS, Inc.,
a Delaware corporation
Its Manager
 
By: /s/Todd Parriott
Todd Parriott
Its President
"Landlord"
 
 
VEGAS VALLEY FOOD & BEVERAGE, LLC,
a Nevada limited liability company
 
By: /s/Robert Proden
Robert Proden
Its Manager
"Tenant"
 
 
 